Citation Nr: 1635743	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  10-25 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the residuals of hepatitis C. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1972 to August 1974.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from an August 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO), located in Chicago, Illinois.  

This matter was previously before the Board and remanded in January 2014.  


FINDINGS OF FACT

1.  While in service, the Veteran was diagnosed as suffering from "viral hepatitis".  

2.  The Veteran used intravenous drugs in service.

3.  Medical experts have concluded that the Veteran's hepatitis C was caused by intravenous drug usage.

4.  The Veteran's in-service drug use was willful misconduct.


CONCLUSION OF LAW

The criteria for an award of service connection for the residuals of hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran, or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  An appropriate letter was sent to the Veteran in May 2009, prior to adjudication of his claim. 

The Veteran's service treatment records and VA medical records have been obtained and associated with the claims file.  The Veteran has not identified any other outstanding records.   The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c). 

As a result of the Board's January 2015 Remand, the Veteran underwent a VA examination with respect to his claim and those results are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination obtained in this case is adequate as it was predicated on a review of the claims file, contained a description of the history of the disability at issue, considered the relevant medical facts and principles and provided opinions as to the etiology of the claimed disorder.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159. 

II.  Laws and Regulations - Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  
In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d) (2015). 

For all claims which were filed after October 31, 1990, such as this one, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and it was not the result of the Veteran's own willful misconduct or the result of the Veteran's abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a).  

VA regulations define willful misconduct as an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  Further, willful misconduct involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of probable consequences.  A mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Id.  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  Where drugs are used to enjoy or experience their effects, and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id.  Willful misconduct is not determinative unless it is the proximate cause of injury, disease, or death.  VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCREC 7-99 (1999), 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCREC 2-98 (1998), 63 Fed. Reg. 31, 263 (February 10, 1998). 

The Veteran has asserted that he now suffers from the residuals of hepatitis C as a result of his military service.  A review of the Veteran's service medical treatment records reveal that he was hospitalized and treated for viral hepatitis in 1973.  Additionally, the Veteran has admitted that while in service, he used intravenous drugs and that he received treatment for drug abuse also in service.  

The post service records also show that the Veteran did use drugs, including the use of cocaine and IV heroin.  Those same reports note that he had had not used drugs since 1987.  It is documented that the Veteran originally acknowledged his drug usage when he submitted his claim in May of 1986.  On that form, he stated that he received treatment while he was stationed at Fort Polk, Louisiana, and the United States Military Academy at West Point, New York.  He also reported that he was in drug treatment programs in 1985 and 1986 (post service).  

To support his assertions, he has pointed to an article produced by a staff hepatologist at a VA Medical Center (VAMC).  The article or letter is titled, "Hepatitis C in Vietnam Era Veterans".  In that article, the doctor provided information concerning the increase of diagnoses of hepatitis C in Vietnam-Era veterans (such as the Veteran).  The doctor indicated that one of the main reasons for the increase was the use of IV drugs along with other increased risk factors for contamination.  The doctor did not specifically address the Veteran's contentions.  

The Veteran has also singled out a note contained in a VA treatment record, dated October 2009.  In that note, the medical care provider wrote:

	. . . Discussed that there was no testing developed to identify hep C until the 1980's and that routine screening of blood for hepatitis C virus did not begin until the 1990's.  Therefore, there would have been no way at time of his acute illness while he was in the service, or at the time of his tattoo in the 1970's, while he was also in the service to rule out that he was exposed to hepatitis C (i.e., the patient could have contracted hepatitis C while in the military).

A July 2009 examiner concluded that Veteran did not have active hepatitis C but that he had been exposed to hepatitis C and that the hepatitis was related to his intravenous drug use but not the diagnosed in-service viral hepatitis.  The examiner did not comment as to whether the in-service drug abuse may have led to the development of hepatitis C.  

The Veteran underwent a VA examination in June 2014.  The examiner noted that the Veteran had infectious viral hepatitis in service.  The examiner noted that the Veteran was diagnosed in 2002 with hepatitis C, which, the examiner concluded, was due to the Veteran's admitted intravenous drug abuse.  There are no contrary opinions of record.

The medical evidence indicates that the Veteran's hepatitis C was more likely than not caused by intravenous drug use.  The Veteran has admitted that he had both in service and post-service drug usage.  The Veteran has also admitted that he was treated for drug abuse in service.  Based on this evidence, the Board finds the Veteran's in-service drug use was willful misconduct.  As a result, the Veteran is barred from establishing service connection for this disability.  See 38 C.F.R. §3.301.

For the foregoing reasons, the Board finds that service connection for hepatitis C is not warranted.  In arriving at the decision to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to service connection for the residuals of hepatitis C is denied.





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


